Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered.
Response to Arguments
Applicant’s arguments files on 07/01/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8-10, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tani (US 6102832) in view of Myers et al. (US 2019/0179408).
Regarding claims 1, 9, 13, discloses a navigation controller apparatus for interactivity comprising: two separate footpads configured for independent movement in relation to one another, and are coupled to a rotating platform (see  col. 2, lines 1-10, a walk surface mechanism which has a function of detecting a foot-bottom position of a participant, and a function of performing a horizontal walk simulation in which left and right walk plates, on which left and right feet of the participant are placed separately, are individually horizontally shifted forward, backward, leftward and rightward, a simulation of walk on slopes in which the left and right walk plates are individually slanted, and a simulation of walk on steps in which the left and right walk plates are individually raised or lowered, fig.3); at least one sensor coupled to each footpad for detecting a movement of each of the two separate footpads (see fig. 3, The walk surface mechanism may be provided with a foot bottom-position detecting means which is for detecting positions of feet bottoms of the participants, col. 2, lines 27-36); a computing device configured for receiving and transmitting signals from the at least one sensor (see fig. 7, Each sensor 11 on the walk plate 6 receives the standard signal transmitted from the specific or corresponding signal transmission member 10 (on the shoe 9 moved away from the walk plate 6) to thereby detect specific positions of the foot bottom of the participant which has been moved away from the walk plate 6. Accordingly, the signal transmission members 10 at the shoes 9 and the sensors 11 on the walk plates 6 constitute a foot bottom-position detecting means 12).
However, Tani does not disclose a chair coupled to the rotating platform. 
Myers et al. discloses FIG. 2, a chair 31 may be mounted on the second base part 15. The chair 31 is mounted on the second base part 15 such that the chair 31 is arranged to move (in particular, rotate) with the second base part 15 relative to the first base part 13 (about the axis 17). A user 37 of the apparatus 11 may sit in the chair 31 such that the user 37 moves (in particular, rotates) relative to the first base part 13 when the second base part 15 and the chair 31 rotate relative to the first base part 13 about the axis 17. [0043] The chair 31 is fixed relative to the second base part 15. Therefore, the chair 31 rotates with the second base part 15 relative to the first base part 13. The chair's orientation relative to the second base part 15 does not change. The chair's orientation relative to the first base part 13 changes in the same way that the orientation of the second base part 15 relative to the first base part 13 changes. Therefore, provided that the apparatus 11 knows the orientation of the chair 31 relative to the second base part 15 (which does not change in time), the apparatus 11 can use the means for determining an angle between the first base part 13 and the second base part 15 to determine the direction in which a user 37 sitting in the chair 31 is facing (i.e., the direction in which the user's body is pointing), by determining the angle between the second base part 15 and the first base part 13, and adjusting for the (fixed) orientation of the chair 31 relative to the second base part 15. And the rotating plate 25 of the user input 21 may be arranged to control rotation of the first and second base parts relative to each other about their common axis.
It would have been obvious to the skilled in the art before effective filing date to provide the chair coupled to the rotating platform in Tani, as suggested by Myers et al., the motivation in order to allowing actions such as walking movement. Therefore, the combination of Tani and Myers et al., discloses a chair coupled to the rotating platform, wherein the chair and the two separate footpads move together when the rotating platform is in motion from at al. one motor housed in a fixed base supporting the rotating platform (see Tani,  col. 2, lines 1-10, a walk surface mechanism which has a function of detecting a foot-bottom position of a participant, and a function of performing a horizontal walk simulation in which left and right walk plates, on which left and right feet of the participant are placed separately, are individually horizontally shifted forward, backward, leftward and rightward, a simulation of walk on slopes in which the left and right walk plates are individually slanted, and a simulation of walk on steps in which the left and right walk plates are individually raised or lowered, The travel means 53 has a stretchable rod 68 which extends downward, is driven to be stretched (raised or lowered) by a motor 67 and mounts the camera 38 on a camera support 69 at a lower end of the rod 68. The raising and lowering-driving motor 67 drives to shift the camera 38 upwards and downwards. fig.3, Myers. Par. 50, The component 30, the rotating plate 25 and the foot pedals 28 may be arranged such that they can be stowed in a recess of the second base part 15. The motor 27 may be arranged such that it can cause the component 30 (and therefore the rotating plate 25 and the foot pedals 28) to rotate about the axis 32 to exit or enter the recess of the second base part 15. The component 30 (with the rotating plate 25 and foot pedals 28) may be constrained by the motor 27 such that the component 30 can only rotate about the axis 32 under the action of the motor 27. This may prevent a user from inadvertently rotating the component 30, the rotating plate 25 and the foot pedals 28 about the axis 32 during use of the apparatus 11. In other embodiments, other features of the apparatus 11 may constrain the movement of the component 30 and the parts it supports about the axis 32 to prevent inadvertent movement of the component 30 about the axis 32 by a user of the apparatus 11. Fig. 2).
Regarding claim 3, the combination of Tani and Myers et al., discloses the navigation controller apparatus of claim 1, wherein each of the two separate footpads further comprise at least one foot sensor for detecting a user’s foot (see  fig. 4, A plurality (three in this example) of sensors 11 are provided on the walk plates 6 at a foot-supporting position).
Regarding claim 4, the combination of Tani and Myers et al. discloses the navigation controller apparatus of claim 3, wherein at least one foot sensor is configured to transmit signals to the computing device (see Each sensor 11 on the walk plate 6 receives the standard signal transmitted from the specific or corresponding signal transmission member 10 (on the shoe 9 moved away from the walk plate 6) to thereby detect specific positions of the foot bottom of the participant which has been moved away from the walk plate 6).
Regarding claims 8, 14, the combination of Tani and Myers et al. discloses the method of interactivity of claim 9, wherein the mechanical means includes at least one motor (see The horizontally-driving means 8 for the walk plates 6 does, as seen in FIGS. 5(A) and 5(B), comprise a pair of rollers 102a for forward and backward movement and a pair of rollers 102b for rotation, the rollers 102a and 102b being in contact with the corresponding walk plates 6, and motors 103 and 104 driving to rotate the forward/backward movement rollers 102a and the rotation rollers 102b, respectively. And The rotation means 73 includes a first bevel gear 75 fit coaxially to the stretchable rod 68, a second bevel gear 76 in mesh with the gear 75 and a motor 77 which is mounted on the base plate 70 of the camera support 69 to drive the second bevel gear 76. And the rotation means 74 comprises a pulley 78 fit to the rotation axis 72 of the camera 38, a motor 80 mounted on the base plate 70 and having a pulley 79 fit to an output shaft, and a timing belt 81 stretched between the pulleys 78 and 79).
Regarding claim 10, the combination of Tani and Myers et al., discloses the navigation controller of claim 1, wherein a chair may be mounted and secured on the rotating platform (see fig. 1, it is also inherently a chair may be mounted when The virtual reality simulation apparatus has a head-mounted display(HMD) 1, which is an image display to show a participant M previously programmed images, a walk surface mechanism 3 arranged on a floor in a play room 2, and a control device 4 including CPU. The HMD 1 is put on by the participant M on the head and shows the participant M any images previously programmed in the control device 4, for example, images formed by computer graphics and shown in the form of three-dimensional images).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tani (US 6102832), Myers et al. (US 2019/0179408) in view of Roston (US5872438).
Tani (US 6102832) discloses the navigation controller apparatus of claim 1.
However, Tani, Myers et al. (US 2019/0179408) does not disclose one or more of the two separate footpads has at least one haptic device.
Roston discloses a virtual-reality system provides a full-body, digitally programmed, kinesthetic display in the form of a foot -haptic system incorporating a pair of footpads (abstract).
It would have been obvious to the skilled in the art at the time of the invention to provide footpads has at least one haptic device Tani, Myers et al., the motivation in order to provide a controllable method for attaching and detaching from the footpads, computer-controlled electromagnets are preferably employed.
Claims 2, 5, 7, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tani (US 6102832), Myers et al. (US 2019/0179408) in view of Cone et al. (US5913684).
Regarding claim 5, Tani, Myers et al. (US 2019/0179408), discloses the system of claim 1.
However, Tani does not disclose receive signals from a remote computing device.
Cone et al. discloses A user (such as a surgeon or other operator) may use the user console 100 to remotely manipulate the robotic arms 160 and/or surgical instruments (e.g., tele-operation). The user console 100 may be located in the same procedure room as the robotic system 150, as shown in FIG. 1A. In other embodiments, the user console 100 may be located in an adjacent or nearby room, or tele-operated from a remote location in a different building, city, or country.
It would have been obvious to the skilled in the art at the time of the invention to provide receive signals from a remote computing device Tani, Myers et al. (US 2019/0179408), as suggested by Cone et al., the motivation in order for tele-operated from a remote location in a different building, city, or country.
Regarding claim 7, Tani (US 6102832, Myers et al. (US 2019/0179408) discloses the navigation controller apparatus of claim 1.
However, Tani, Myers et al. (US 2019/0179408). does not disclose each of the two separate footpads has at least one spring.
Cone et al. discloses pivoting motion of the intermediate component 440 may additionally or alternatively be supported with one or more springs 452 extending between the foot pedal assembly base 410 and the intermediate component 440 providing a spring force. At least one spring 452 may be disposed near a front portion and/or a rear portion of the foot pedal assembly, so as to bias the intermediate component 440 and foot pedal 420 towards a particular pivoted position (e.g., a "neutral" position). For example, as shown in FIG. 4B, the foot pedal assembly base 410 may include at least one spring holder 418 (e.g., peg or pin, recess, or other structure) that is configured to hold in place one end of a spring 452. Similarly, as shown in FIG. 4D, the intermediate component 440 may include at least one spring holder 442 aligned with the spring holder 418 and configured to hold in place an opposite end of spring 452. In some variations, multiple spring holders 442 for each corner of the intermediate component 440 may be provided, for example, to enable tuning of the resilient spring force (e.g., to adjust user feel and the torque required to overcome the spring force) by repositioning the one or more springs 452 relative to the axle, and/or increasing the number of springs 452 generally at each corner.
It would have been obvious to the skilled in the art at the time of the invention to provide a spring in the footpads in Tani, Rosemeyer (US 2019/0015732) as suggested by Cone et al., the motivation in order to adjust user feel and the torque required to overcome the spring force.
Regarding claim 17, the combination of Tani, Myers et al. (US 2019/0179408), Cone et al., discloses an interactivity system comprising: two footpads that are separated and independently movable from one another (Tani fig. 5, left and right feet of the participant are placed separately, are individually horizontally shifted forward, backward, leftward and rightward); each footpad having at least one sensor for detecting movement of the footpad, wherein a change of positions of one of the two footpads from a neutral position is detected by the at least one sensor (see Cone pars. 37, 38, 39, the first and/or second lateral positions 222 and 224 may be "active" positions, or alternatively may be "neutral" positions); at least one local computing device coupled to one or both of the two footpads, and configured to transmit and receive signals (see Tani, fig. 7, Each sensor 11 on the walk plate 6 receives the standard signal transmitted from the specific or corresponding signal transmission member 10 (on the shoe 9 moved away from the walk plate 6) to thereby detect specific positions of the foot bottom of the participant which has been moved away from the walk plate 6. Accordingly, the signal transmission members 10 at the shoes 9 and the sensors 11 on the walk plates 6 constitute a foot bottom-position detecting means 12); at least one remote computing device configured for transmitting and receiving signals from the at least one local computing device (see Cone et al. pars. 26, 28).
Regarding claims 2, 15, 16, Tani (US 6102832), Myers et al. (US 2019/0179408), discloses the navigation controller apparatus of claim 1.
However, Tani, Rosemeyer (US 2019/0015732) does not disclose a switch.
Cone et al. (US5913684) discloses the sensor arrangement may include one or more sensors configured to detect a translated position and a pivoted position of the foot pedal 220 relative to the foot pedal assembly base 210, for example as the user actuates the foot pedal 220 in translation and/or pivoting. In some variations, the sensor arrangement may include one or more switches (e.g., button switches, slide switches, toggle switches, etc.). For example, as shown in FIG. 2A, an exemplary sensor arrangement includes a first switch 232a and a second switch 232b coupled to the foot pedal assembly base. When the foot pedal 220 is in the first lateral position 222, the foot pedal 220 engages the first switch 232a, thereby causing the first switch 232a to provide a signal to a control system (not shown) indicating detection of the foot pedal 220 in the first lateral position 222. Similarly, when the foot pedal 220 is in the second lateral position 224, the foot pedal 220 engages the second switch 232b, thereby causing the second switch 232b to provide a signal to the control system indicating detection of the foot pedal 220 in the second lateral position 224. Furthermore, as shown in FIG. 2B, an exemplary sensor arrangement may include a third switch 234a and a fourth switch 234b coupled to the foot pedal assembly base 210. When the foot pedal 220 is in the first pivoted position 226, the foot pedal engages the third switch 234a, thereby causing the third switch 234a to provide a signal to the control system indicating detection of the foot pedal 220 in the first pivoted position 226. Similarly, when the foot pedal 220 is in the second pivoted position 228, the foot pedal engages the fourth switch 234b to provide a signal to the control system indicating detection of the foot pedal 220 in the second pivoted position 228. Additional switches or other sensors may be provided to detect when the foot pedal 220 is in other translated and/or pivoted positions. 
It would have been obvious to the skilled in the art at the time of the invention to provide a switch in Tani, Myers et al. (US 2019/0179408), as suggested by Cone et al., the motivation in order a switch 434a or other suitable sensor may be configured to detect when the foot pedal 420 is in the first pivoted position.
Therefore, regarding claims 2, 15, 16, Tani, Myers et al. (US 2019/0179408), and Cone et al., discloses the method of interactivity of claim 9, wherein detecting further comprises detecting the movement with a Hall effect magnet sensor and a magnet (aee Cone et al. the foot pedal assembly may include one or more magnets. For example, the foot pedal assembly 400 shown in FIGS. 4A-4F may include at least a first magnet (or magnetic material) coupled to a left-side portion of the foot pedal 420 and at least a second magnet coupled to a left-side portion of intermediate component 440, where the first and second magnets are arranged proximate to one another (e.g., on interfacing surfaces of the foot pedal 420 and intermediate component 440) such that the they magnetically attract one another, thereby pulling the foot pedal 420 closer to the left portion of the intermediate component 440 and into a left-side axial position. Similarly, the foot pedal assembly 400 may include magnets on right-side portions of interfacing surfaces of the foot pedal 420 and intermediate component 440 such that the magnets attract one another and pull the foot pedal 420 closer to a right portion of the intermediate component 440 and into a right-side axial position. Additionally or alternatively, magnets or magnetic material may be disposed on proximate or interfacing surfaces of the foot pedal assembly base 410 and the foot pedal 420 (e.g., in variations lacking an intermediate component 440). Accordingly, when the user actuates the foot pedal 420 toward the left-side or right-side axial position, a magnetic attractive force provided by the magnets urges the foot pedal 420 to the left-side or right-side axial position. As such, for example, positions A and B may be "active" and correlated to selectable instruments or other functionalities that remain selected until the user affirmatively actuates the foot pedal to move to another axial position. In other variations, a similar bi-stable effect for the foot pedal 420 may be achieved with magnets providing magnetic repulsive force).
Regarding claims 18, 19, the combination of Tani, Myers et al. (US 2019/0179408), Cone et al, discloses the interactivity system of claim 14, wherein each of the two footpads further comprise at least one feedback device is a motor (see Cone et al. pars. 58, 61, 67, 68).
Claims 11, 12, 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 6102832), Myers et al. (US 2019/0179408), Cone et al. (US5913684) in view of Roston (US5872438).
Regarding claims 20-24, the combination of Tani, Rosemeyer (US 2019/0015732) and Cone et al, discloses the interactivity system of claim 18.
However, Tani, Myers et al. (US 2019/0179408), Cone, does not disclose at least one remote computing device transmits signals to the at least one local computing device that can transmit signals to a feedback device of each of the two footpads.
Roston discloses a virtual-reality system provides a full-body, digitally programmed, kinesthetic display in the form of a foot -haptic system incorporating a pair of footpads (abstract); and the invention resides in electromechanical apparatus and methods associated with locomotion simulation in the form of a foot-haptic system which provides force feedback in response to a user position and orientation. Broadly, this system includes a pair of footpads, one associated with each foot of a user, and a multi-axis electromechanical interface coupled to each footpad (col. 2, lines 41-55).
It would have been obvious to the skilled in the art at the time of the invention to provide footpads has at least one haptic device Tani, Myers et al. (US 2019/0179408), and Cone et al.  as suggested by Roston (US5872438), the motivation in order to provide a controllable method for attaching and detaching from the footpads, computer-controlled electromagnets are preferably employed.
Regarding claims 20-22, the combination of Tani, Myers et al. (US 2019/0179408), Cone et al.,  and Roston (US5872438), discloses the interactivity system of claim 16, wherein the at least one feedback device receives signals from the at least one local computing device and the at least one remote computing device; and/or discloses the interactivity system of claim 14, wherein the at least one remote computing device transmits signals to the at least one local computing device that can transmit signals to a feedback device of each of the two footpads (see Cone et al. pars. 58, 61, 67, 68)., Roston (col. 9, lines 49-55)).
Regarding claims 11, 12, 23, 24, the combination of Tani, Myers et al. (US 2019/0179408), and Cone et al., and Roston (US5872438), discloses navigation controller of claim 1/17, wherein the at least one remote computing device comprise a head-mounted display system (see Tani cols 5, 6, fig. 1); and/or wherein the at least one remote computing device comprise a teleoperation system (see Roston (col. 9, line 50-55)).
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590. The examiner can normally be reached M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN N CHOW/Primary Examiner, Art Unit 2623